Title: To Thomas Jefferson from William Short, 3 September 1795
From: Short, William
To: Jefferson, Thomas



Dear Sir
St. Yldefonso Sep. 3. 1795

The present will be forwarded to you by the Sec. of State, to whom I inclose it in a letter I have just written to him, and in which I inform him of my desire that he should be relieved from the trouble he has been so kind as to take as to the converting into public funds the sum of 9000 dollars assigned me. The hour of the post is so near at hand that I can only write you now as to this subject—and to beg you to recieve and apply these funds as you may find most proper for me, or as may be required by my circumstances. Should you be not under the necessity of immediately disposing of them, I would thank you to have them enregistered  in my name, unless that should have been already done by the Sec. of State—of which I am not informed by his letters. As long as these funds remain I hope you will be so good as to have the interest as it arises quarterly converted into more funds—as the means of rendering it productive. I know not whether the Sec. of State has followed this mode with the interest that has hitherto successively arisen—and indeed in the midst of his public and important occupations it can hardly be expected that he should have had time to have attended in this manner to my private concerns. I will thank you immediately on the reciept of this letter to concert with him the speediest mode of recieving and fructifying these funds if you do not dispose of them. I have asked the favor of him to write you on their subject in forwarding this letter. With much real haste I can only add assurances of the unalterable sentiments with which I remain Dear Sir, your friend & servt

W Short

